Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 3, 2019

                                     No. 04-19-00382-CR

                                       John HODGES,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR12023W
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                       ORDER
       On June 26, 2019, Appellant filed a pro se “Motion for Automatic Reversal of Court
Decision Based o[n] Supreme Court Ruling Structu[r]al Error.”
       Appellant is represented in this appeal by court-appointed counsel: Michael Dwight
Goains, P.O. Box 591340, San Antonio, Texas 78259, telephone number 210-577-5558.
       Appellant does not have a right to hybrid representation. See Ex parte Taylor, 36 S.W.3d
883, 887 (Tex. Crim. App. 2001). Appellant’s pro se motion is DENIED.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court